Citation Nr: 0125427	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.  

2.  Entitlement to service connection for a foot disability.  

3.  Entitlement to service connection for a menstrual 
disorder.  

4.  Entitlement to service connection for left ear hearing 
loss.  

5.  Entitlement to service connection for a psychiatric 
disability.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for an eye disability.  

8.  Entitlement to service connection for hemorrhoids.  

9.  Entitlement to service connection for headaches.  

10.  Entitlement to service connection for a sinus 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
December 1977.  She had subsequent service with the Army 
National Guard, and apparently retired therefrom in June 
1998, with more than 20 years service.  

This appeal concerning the claims for service connection 
arises out of a March 2000 rating action.  A notice of 
disagreement was received in May 2000, and after a statement 
of the case was issued, this appeal was perfected in 
September 2000.  A hearing at which the veteran testified was 
conducted at the VA regional office (RO) in March 2001, and a 
supplemental statement of the case was issued in April 2001.  
Thereafter, the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  

In reviewing the claims file, the Board also notes that in 
her original application for benefits, the veteran included a 
claim for service connection for an upper back disability.  
This particular claim, however, does not appear to have been 
addressed by the RO.  Since it is not inextricably 
intertwined with any other issue on appeal, it is not 
properly before the Board at this time.  Therefore, it will 
not be further addressed in the decision below, but it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  With the exception of the claims for service connection 
for headaches, and an increased rating, all notice and 
development requirements necessary for a final decision in 
this appeal have been met.  

2.  A kidney disorder and a foot disability were not 
diagnosed in service, and neither has been diagnosed since 
service.

3.  There is no current medical evidence of a menstrual 
disorder.

4.  A left ear hearing loss for VA purposes was not diagnosed 
in service, and has not been diagnosed since service.

5.  A psychiatric disorder was not diagnosed in service or 
for many years thereafter, and the information and evidence 
of record does not establish that the veteran suffered from a 
psychiatric disorder in service.   

6.  Hypertension was not diagnosed in service or for many 
years thereafter, and the information and evidence of record 
does not establish that the veteran suffered from 
hypertension in service, or that hypertension or symptoms of 
hypertension were manifested during the first year after 
service.

7.  The veteran's only eye impairment is a refractive error.  

8.  Hemorrhoids have not been diagnosed in any medical 
record, and no competent evidence has been identified that 
links any current hemorrhoid disability to service.  

9.  A chronic sinus disability was not diagnosed in service, 
and has not been diagnosed since service. 


CONCLUSIONS OF LAW

1.  A kidney disability was not incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  A foot disability was not incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  A menstrual disability was not incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  Left ear hearing loss was not incurred in service, nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

5.  A psychiatric disability was not incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

6.  Hypertension was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

7.  An eye disability was not incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

8.  Hemorrhoids were not incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

9.  A sinus disability was not incurred in service. 
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claims for service 
connection, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), and it 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

After reviewing this law and its implementing regulations, 
the Board finds that with the exception of the claim for 
service connection for headaches, the veteran will not 
prejudiced by its consideration of this appeal under these 
rules insofar as VA has already met all notice and duty to 
assist obligations to the veteran that they set forth.  In 
essence, the veteran in this case has been notified through 
the statement of the case of the criteria by which service 
connection may be established, and through this document and 
the supplemental statement of the case issued in April 2001, 
the veteran has been advised of the evidence which would 
substantiate her claim, as well as that evidence which has 
been considered in connection with her appeal.  Moreover, it 
appears that the RO has obtained those records that appear to 
be relevant to the veteran's claim, (she only identified one 
treating physician, the records from whom were obtained), and 
she was examined for VA purposes in connection with this 
matter.  Under these circumstances, it may be concluded that 
VA's obligation to obtain any other records or undertake 
additional development has been satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding his appeal without first affording the RO an 
opportunity to consider the claims anew in light of the VCAA 
and its implementing regulations, or without first affording 
the veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred in or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for cardiovascular-renal 
disease including hypertension and service connection for 
sensorineural hearing loss may be presumed if either became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § § 3.307, 3.309.   

a. Kidney and Foot Disabilities

Regarding the veteran's claims concerning her kidneys and 
foot disability, her service medical records reflect that 
although she was apparently treated for a urinary tract 
infection in 1980, there are no records reflecting any 
diagnosis of a kidney disorder, and no records of treatment 
for any foot disability.  Private medical records are 
similarly silent with respect to any treatment of a kidney 
disorder, although a notation regarding what appears to be 
the left foot was entered in an August 1989 record.  No 
specific findings regarding that foot were set forth, 
however, and neither a kidney disorder nor any foot disorder 
was diagnosed when the veteran was examined for VA purposes 
in connection with her claim in 1999.  

On this record, it is unclear why the veteran made a claim 
for benefits in this regard, except that at the hearing 
conducted in March 2001, she testified to her belief that she 
had the claimed disabilities.  As to her kidneys, she stated 
she was taking over the counter medication, "Doan's Kidney 
Pills" to relieve it symptoms, although she did not describe 
of what these symptoms consisted.  As to a foot disability, 
the veteran testified that she believed she had corns, (or at 
least she did during basic training in 1977), and that she 
attributed this condition to wearing military footgear.  

It has long been established that to credibly diagnose a 
particular disability or to credibly link any particular 
disability to specific events requires medical expertise.  
The veteran is not shown to possess such expertise, and as 
such, her personal comments regarding the presence of any 
disability and their links to service, are insufficient to 
establish those assertions as fact.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In view of that, and the 
absence of any medical record reflecting the current presence 
of either a foot disability or a kidney disability, there is 
no basis upon which to establish service connection for them, 
and this aspect of the veteran's appeal is denied.  





b. Menstrual Disorder

Regarding this aspect of the veteran's appeal, she has 
contended that the disability for which she seeks benefits 
has been manifested by cramps and a heavy menstrual flow.  
She further contends that its onset occurred during her basic 
training in 1977, and she believes that it was precipitated 
by carrying heavy duffel bags, and "all the walking and 
marching and stuff."  

A review of the record shows that in 1985, it was noted in 
connection with a periodic examination conducted by the 
National Guard, that the veteran was at that time taking 
medication for a "female disorder."  The nature of this 
particular disorder was not further described, but 
significantly, no subsequently dated medical records reflect 
the presence of any similarly described problem, and none 
reflect the presence of any particular menstrual disorder.  
Likewise, the veteran has not identified any place where 
records showing she has a menstrual disorder could be 
obtained.  

As mentioned previously, absent any competent evidence of the 
current presence of a menstrual disorder, there is no basis 
for establishing service connection for such a disability.  
In view of this lack of any medical evidence showing the 
current presence of a menstrual disorder, and since the 
veteran has not identified any source from whom records could 
be obtained that would show she has this disability, service 
connection for a menstrual disorder is denied.  


c. Left Ear Hearing Loss

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater, (or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.)  
38 C.F.R. § 3.385.

A review of the veteran's service medical records reflects 
that when she was examined in connection with her release 
from active duty after her basic training in December 1977, 
it was noted that there was a left ear hearing loss in the 
low frequencies.  At that time, auditory thresholds in the 
left ear at the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 25, 25, 25, 15, and 20 respectively.  While these 
findings may reflect a diminution in left ear hearing acuity, 
they in fact do not reflect the presence of hearing loss as 
that is defined for VA purposes.  Likewise, when examined in 
connection with her current claim in November 1999, the 
veteran's left ear hearing was again noted to be within 
normal limits for VA purposes, with the auditory thresholds 
in the left ear at the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz recorded as 20, 20, 10, 5, and 10 respectively.  

Since there is no medical evidence showing that the veteran 
currently has a left ear hearing loss and no records 
identified that could be obtained to show this disability, 
the claim for service connection for left ear hearing loss 
must be denied.

d. Psychiatric Disability

Regarding the veteran's claim for benefits due to a 
psychiatric disorder, she has contended that this problem is 
linked to the rape of her daughter, which occurred when the 
veteran was participating on a weekend drill with the 
National Guard.  

With respect to the medical evidence applicable to this 
claim, there are no service medical records reflecting any 
diagnosis of a psychiatric disorder.  When examined in 
connection with her current appeal in December 1999, however, 
the veteran was diagnosed to have "anxiety."  At the time 
that diagnosis was made, the examiner recorded that the 
veteran could still become upset thinking about the attempted 
rape of her daughter, as well as other events that occurred 
during the course of her life.  These events included the 
veteran's involvement in an automobile accident, the death of 
her stepfather, and her divorce.  

The fact that the veteran currently has been diagnosed to 
have a psychiatric disorder, and that various upsetting 
events in her life occurred during the course of her 
contractual obligation of service in the National Guard, 
establishes neither a link between the veteran's military 
service and her subsequently diagnosed disability nor that 
this disability was present in service.  Absent any 
cognizable link between the veteran's service and her current 
psychiatric disability, (first diagnosed many years after 
service), there is no basis to establish service connection 
for the claimed psychiatric disorder.  Accordingly, the 
veteran's appeal in this regard is denied.  

e. Hypertension

With respect to the veteran's claim for service connection 
for hypertension, there is no medical evidence reflecting the 
presence of this disability until the veteran was examined 
for VA purposes in connection with her current appeal in 
December 1999.  In this regard, a review of the veteran's 
service medical records fails to reflect any on which this 
disability was either suspected or diagnosed.  Likewise, 
there was no indication in the December 1999 VA examination 
report suggesting that this disability was in any way linked 
to service.  

Although it is obvious that the veteran has now been 
diagnosed to have hypertension, there is no medical evidence 
reflecting the presence of this disability in service, or 
within the first year after any period of active service, or 
indeed, within one year after any period of service.  While 
the Board does not doubt the sincerity of the veteran's 
belief in the validity of her claim for benefits, as a lay 
person, she is not competent to offer medical opinions.  See 
Espiritu, supra.  Therefore, in the absence of any medical 
record reflecting the presence of hypertension in service, or 
that it is otherwise linked to service, there is no basis for 
awarding service connection for it.  Accordingly, the 
veteran's appeal for service connection for hypertension is 
denied. 




f. Eye Disability

Regarding this aspect of the veteran's appeal, it is observed 
that she has not been particularly descriptive of the nature 
of the disability for which she seeks benefits, other than to 
say she was first prescribed corrective lenses after she 
joined the military.  In reviewing the veteran's service and 
private medical records, the Board notes they are silent 
regarding any eye impairments, other than that she happens to 
require the use of corrective lenses to compensate for a 
refractive error.  When examined for VA purposes in October 
1999, the veteran's corrected near and far vision was 20/20 
in each eye, and it was noted that she was both far-sighted, 
and presbyopic.    

The basic legal criteria for establishing service connection 
were previously set forth, but to these it must be added that 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Since the evidence in this case shows that the veteran's only 
eye impairment is a correctable refractive error, she is not 
considered to have an eye disability for which compensation 
may be paid.  Absent any evidence of a disability for which 
compensation is legally authorized, the veteran's appeal for 
service connection for an eye disability must be denied.

g. Hemorrhoids

The veteran apparently contends that she has hemorrhoids, the 
onset of which she attributes to sitting on cement benches 
during her basic training in 1977.  In this regard, it is 
unclear if she contends she actually developed hemorrhoids 
during her basic training, or if she is contending that when 
the condition eventually manifested itself, she happened to 
conclude that its onset was linked to the type of benches on 
which she sat during her service.  In any case, the report of 
the examination conducted in December 1977 in connection with 
the veteran's release from active duty following her basic 
training revealed no relevant abnormalities, and no 
subsequently dated medical records reflects any complaints of 
hemorrhoids or any diagnosis of this disability.

Although the nature of this particular disability is such 
that the veteran may be competent to accurately state that 
there are times when she experiences the condition, she is 
not shown to be competent to express a valid opinion 
regarding the etiology of the disability, or whether it may 
be linked in any way to service.  See Espiritu, supra.  
Absent any medical record reflecting the presence of 
hemorrhoids in service, together with the absence of any 
competent evidence linking any current hemorrhoids to 
service, a basis upon which to establish service connection 
for that disability has not been presented.  Accordingly, the 
veteran's claim for service connection for hemorrhoids is 
denied.  

h. Sinus Disability

Regarding the claim concerning a sinus disability, the 
veteran contends that its onset occurred during her basic 
training in 1977 and was in her view a likely consequence of 
her training in a gas chamber.  She has acknowledged that she 
has not received any treatment for this disability, which she 
indicated was due to her lack of funds to pay for such 
treatment.  

A review of the veteran's service medical records fails to 
show any complaints or findings of sinus problems during her 
period of basic training in 1977.  When she was examined in 
connection with her release from active duty following this 
training in December 1997, her sinuses were normal upon 
clinical evaluation.  Further, while subsequent military 
records show that in June 1991, the veteran was seen for 
complaints that were considered to be due to "probable 
sinusitis," no service medical record reflects a confirmed 
diagnosis of this disability, and when the veteran underwent 
a periodic evaluation concerning her retention in the 
National Guard in September 1992, her sinuses were normal 
upon clinical evaluation.  Likewise, when the veteran was 
examined for VA purposes in connection with her current claim 
in October 1999, her sinuses were characterized as being 
within normal limits.  

Based on the foregoing, it is the Board's conclusion that the 
medical evidence in this case fails to establish the presence 
of the disability for which service connection is sought.  
Although it appears that in 1991, those treating the veteran 
gave some consideration to sinusitis as a potential 
explanation for her symptoms, the evidence does not show that 
sinusitis was ever confirmed.  Moreover, even if a confirmed 
diagnosis of sinusitis was made in 1991, since the subsequent 
record shows the veteran's sinuses to be within normal 
limits, it may be concluded that any sinusitis manifested in 
1991 was acute and transitory and resolved without any 
residual impairment.   Accordingly, with no competent 
evidence of a current sinus disability, service connection 
for that disorder is established, and the veteran's appeal in 
this regard is denied.  


ORDER

Entitlement to service connection for a kidney disability is 
denied.  

Entitlement to service connection for a foot disability is 
denied.  

Entitlement to service connection for a menstrual disorder is 
denied.  

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to service connection for a psychiatric 
disability is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for an eye disability is 
denied.  

Entitlement to service connection for hemorrhoids is denied.  

Entitlement to service connection for a sinus disability is 
denied.  

REMAND

With respect to the issue regarding service connection for 
headaches, a review of the evidence shows that while on 
annual training with the National Guard in July 1990, the 
veteran was involved in an automobile accident, which 
resulted in, among other things, contusions of her face and 
scalp.  It is the veteran's current contention that she 
developed chronic headaches as a result of this accident.  
She also testified that she has received medication from VA 
for her headache complaints.  

When the veteran underwent a general medical examination in 
October 1999, in connection with her current claims for 
benefits, the examining physician did not record any 
complaints of headaches, and no such disability was 
diagnosed.  Nevertheless, during the course of an eye 
examination conducted that same day, it was noted that the 
veteran's complaints included headaches.  Further, when the 
veteran underwent a psychiatric examination for VA purposes 
in December 1999, the Axis III diagnosis was "Headache."  

It is clear from the foregoing that the veteran sustained a 
head injury during a period of service.  It is also clear 
that the veteran reported complaints of headaches to two of 
those physicians who examined her for VA purposes in 1999.  
In view of the recorded headache complaints in 1999, the 
veteran's contentions regarding the onset of chronic 
headaches following her 1990 injury, and her reported 
treatment for headaches by VA, it is the Board's view that 
before a final determination is entered regarding this 
matter, the records of the veteran's claimed VA treatment for 
headaches should be associated with the file, and a medical 
opinion obtained regarding the cause for any current headache 
disability.  

Regarding the issue concerning the evaluation of the 
veteran's shoulder disabilities, the Board notes that in the 
"Informal Brief of Appellant in Appealed Case," prepared by 
the veteran's representative in September 2001, a notice of 
disagreement was submitted to the Board with respect to the 
RO's April 2001 determination in that regard, pursuant to 
38 C.F.R. § 20.300.  It therefore becomes necessary for the 
veteran to be issued a statement of the case with respect to 
this issue, in order to give her an opportunity to perfect an 
appeal with respect to it. [Applicable criteria provides that 
a perfected appeal to the Board of a particular decision 
entered by a Department of Veterans Affairs regional office 
consists of a notice of disagreement in writing received 
within one year of the decision being appealed and, after a 
statement of the case has been furnished, a substantive 
appeal received within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following notification of the decision being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).]

Assuming that it is the veteran's desire to pursue an appeal 
of the claim for an increased rating, the issuance of a 
statement of the case must be accomplished in order for the 
Board to acquire jurisdiction over it.  See Godfrey v. Brown, 
7 Vet.App. 398 (1995) (wherein the Court held that, where a 
claim has been placed in appellate status by the filing of a 
notice of disagreement and it does not appear that the RO has 
acted upon it, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim, lest 
the claimant be denied the opportunity to perfect an appeal 
as to the issue in dispute).  Accordingly, it will be 
necessary for the Board to remand this matter concerning the 
veteran's increased rating claim to the RO for preparation of 
a statement of the case in order to provide the veteran with 
the opportunity to perfect an appeal regarding it.

Under the circumstances described above, the matters 
regarding service connection for headaches, and the claim for 
an increased rating for the veteran's bilateral shoulder 
disability are remanded to the RO for the following:  

1.  The RO should ascertain the location of the VA 
medical facility at which the veteran claimed to 
have received medication for the treatment of 
headaches, and then attempt to associate with the 
claims file, copies of the records of such 
treatment.  

2.  Next, the veteran's claim file should be 
forwarded to a physician knowledgeable in the field 
of chronic headaches.  That person should review 
the veteran's file, and in a written report, set 
forth whether it may be concluded the veteran 
suffers from chronic headaches.  If that is the 
case, the reviewing physician should offer an 
opinion as to the etiology of these headaches, and 
particularly whether it is related to contusions to 
the face and scalp the veteran sustained in July 
1990.  In providing the requested opinion, it would 
be particularly helpful if it is set forth in terms 
of whether chronic headaches are  "likely," 
"unlikely," or "at least as likely as not" 
related to the veteran's July 1990 motor vehicle 
accident.  In the event it is determined that an 
examination of the veteran is necessary to provide 
the requested information and opinions, that should 
be arranged.

3.  With respect to the remaining issues on appeal, 
the RO should ensure that it has satisfied the 
notice and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-
32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

4.  The RO should next enter its decision regarding 
the veteran's claim for service connection for 
headaches.  Likewise, if any additional evidence is 
obtained in connection with the claim for an 
increased rating for the veteran's bilateral 
shoulder disability, the RO should also enter a 
decision regarding that matter.  If as a result of 
these actions, one or both of the veteran's claims 
continue to be denied, she should be provided a 
supplemental statement of the case (SSOC).  If the 
service connection claim remains in appellate 
status, the SSOC should particularly address that 
matter in light of the VCAA.  If the increased 
rating claim remains denied, the SSOC should 
address all aspects of that claim, including the 
impact of the VCAA on it, and the applicable 
schedular criteria for evaluating its impairment.  
Further, the veteran should be advised that, if she 
wishes the Board to address the increased rating 
claim, she must submit a timely substantive appeal 
in response to the supplemental statement of the 
case.  

No action is required of the veteran until she is informed, 
although she has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


